 

Exhibit 10.68

 

THE PAYMENT OF PRINCIPAL AND INTEREST ON THIS NOTE IS SUBJECT TO CERTAIN
SUBORDINATION PROVISIONS SET FORTH IN SECTION 11 HEREOF. THIS NOTE HAS NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY COMPARABLE STATE
SECURITIES LAW.

 

PROMISSORY NOTE

 

$__________ November __, 2012   Fairport Harbor, Ohio

 

FOR VALUE RECEIVED, the undersigned OurPet’s Company (the “Maker”), having a
principal address of 1300 East Street, Fairport Harbor, Ohio, 44077, hereby
promises to pay to the order of __________________ (the “Holder”), the principal
amount outstanding to Holder up to One Hundred Thousand and 00/100 Dollars
($100,000.00), together with interest at the prime rate as printed in the Wall
Street Journal for such business day (“Prime”), plus three percent (3%) per
annum, compounding quarterly, and payable as set forth below:

 

1.             This Promissory Note (the “Note”) was issued in connection with
the execution a loan made pursuant to a certain Subscription Agreement dated
_________, 2012 (the “Subscription Agreement”), by and among the Maker, the
Holder and other named parties thereto (the “Other Loan Parties”).

 

2              Payment of the outstanding principal balance and all outstanding
accrued interest shall be made no later than thirty-six (36) months from the
date of this Note as set forth above; provided, however, the outstanding
principal balance and all outstanding accrued interest may be subject to
conversion into certain other securities pursuant to the terms and conditions
set forth in the Contribution Agreement.

 

3.             All payments on or in respect of this Note shall be made by check
(unless otherwise agreed by the Maker) to the Holder at 1801 East Ninth St.,
Suite 1700, Cleveland, Ohio 44114 or, at the option of the Holder, at such other
place and time as the Holder may, at any time or from time to time, designate to
the Maker in writing.

 

4.             The Maker may, at any time or from time to time, prepay all or
any part of the amounts due hereunder without any premium or penalty; provided,
however, that the Maker shall not make any such prepayment hereunder without
prepaying, on a pari passu basis, amounts due under each note outstanding to the
Other Loan Parties issued pursuant to the Contribution Agreement.

 

5.             Absent an express waiver by the Holder or any agreement to modify
the due date, if Maker fails to pay any amount required to be paid pursuant to
this Note when it becomes due and payable, and such default continues for a
period of fifteen (15) business days after Maker’s receives notice of such
default, then any remaining unpaid principal shall be subject to the interest
rate of Prime plus five percent (5%) per annum from the due date until the
amounts due hereunder are paid in full.

 

 

 

 

6.             If the Company becomes insolvent, and such insolvency leads to
the appointment, whether voluntary or involuntary, of a receiver or trustee for
any property of the Company, then the payment obligations owed under this Note,
to the extent not already paid, shall automatically become due and payable.

 

7.             Any demand or notice hereunder may be made by delivering the same
to the address set forth in the first paragraph of this Note, or by mailing the
same by regular U.S. mail, postage prepaid, to said address, with the same
effect as if delivered in person.

 

8.             In the event this Note is placed in the hands of an attorney for
collection, or suit is brought on the same, then the Maker agrees to pay all
attorneys’ fees and collection costs, including all out-of-pocket expenses,
incurred by the Holder.

 

9.             No extension of time for payment of all or part of the amount
owed under this Note at any time shall affect the liability of the Maker. The
failure of the Holder to exercise any of its rights hereunder shall not
constitute a waiver of the same or of any other right in that or any subsequent
instance.

 

10.           Notwithstanding anything in this Note or under any other agreement
to the contrary, the obligations of Maker in respect of this Note will be
subordinate and junior in right of payment to any and all existing and future
superior indebtedness, including, without limitation, all of Maker’s existing
and future indebtedness to First Merit Bank, N.A. (or any successor lender)
provided that such future superior indebtedness shall be limited to conventional
bank and working capital financing (the “Superior Indebtedness”); provided that
regularly scheduled payments of principal and interest hereunder shall be
permitted by Maker’s lenders at all times other than during the continuation of
a payment default under the Superior Indebtedness. Any delay in any payment
under this Note resulting from the restrictions set forth in this Section shall
not result in a default hereunder, and Holder agrees not to seek any remedies
against Maker or otherwise with respect to Maker’s failure to pay to the extent
such failure to pay is as a result of such restrictions.

 

11.           No modification or amendment of this Note shall be valid unless
made in writing and signed by the parties hereto. The failure of Holder to
exercise any of its rights hereunder shall constitute a waiver of the same and
of any other right in that or any subsequent instance. No extension of time for
payment of all or part of the amount owed under this Note at any time shall
affect the liability of the Maker.

 

12.           The provisions hereof shall inure to the benefit of, and shall be
binding upon, the Holder, the Maker and their respective representatives,
administrators, successors and assigns.

 

IN WITNESS WHEREOF, the Maker has executed and delivered this Note on the date
first set forth above.

 

  OURPET’S COMPANY       By:     Scott R. Mendes, Chief Financial Officer

 

2

 